DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala (20190011567).
Regarding claim 1, Pacala teaches a photodetector (Pacala: Fig. 5: The top portion of the optical system 500 corresponding to the detector part), comprising:  a light detection portion (Pacala: Fig. 5: Set of pixels 516), and 
a selection portion (see figure 13A and 13B note Ref 1304 and 1306 the row and column selection portions)
 wherein the photodetector measures flight time by detecting reflected light from an illumination region of an object illuminated by pulse light (Pacala: figure 5 Ref 505 and 506 shows that the set of pixels detect light that comes from the illumination sources and distance is measured based on the time between the emission of light and the detection of light also see paragraph 71 for TOF), and
the illumination region is imaged on the light detection portion as a projection region by an imaging optical element (Pacala: Fig. 8c: bulk imaging optics 830 and optics 826 and 832 shapes the beam and sends it towards the pixels 810), 
wherein the light detection portion is formed larger than the projection region (Pacala: Fig. 3: The region illuminated by the received beam from the illumination source Ref 312 is smaller than the entire set of pixels 320, and paragraph 91 and 122-123 describes that different illumination sources can be turned on at different times, and wherein also see figure 2a-2d for the emitter scanning 214(1)-214(m)), 
wherein, in the light detection portion, a portion overlaying the projection region is activated as a light-detection region (Pacala: Paragraph 0086 describes that from the emitted light, the corresponding pixel, which is part of the set of pixels 224, receives light)
wherein the light detection portion has photon detection elements configured of single photon avalanche diodes (SPADs) laid out as an array (paragraph 90)
and wherein the selection portion activates a part of the SPADs that form the light-detection region, the activated SPADs detect incident photons in case that the reflected light is illuminated on the activated SPADs, and the other part of the SPADs are non-activated SPADs that do not detect incident photons in case that the reflected light is illuminated on the non-activated SPADs (see the configuration and operation of the sensor arrays as shown in paragraph 165-178, see specifically paragraph 166-168 that corresponds to figure 11 and 12 note specifically the addressed columns that are activated and read out can be individually controlled and based on the selection circuity can then be passed to the TDC array for detection).

Regarding claim 5, Pacala teaches the photodetector according to Claim 1, wherein the light-detection region is set in increments of rows and columns of the array (see figure 11 and 12).

Regarding claim 6, Pacala teaches the photodetector according to Claim 1, wherein the light-detection region is set in increments of the SPADs (see figure 11 and 12 also see paragraph 167 note the pixels are SPADs).

Regarding claim 7, Pacala teaches the photodetector according to Claim 1, further comprising: a binary counter adding pulse outputs from the SPADs (see paragraph 80 showing that the system includes a method of counting the photons, indicating that there is a counter that adds the number of pulses incident on the SPADs)
wherein the selection portion identifies the part of the SPADs on which the illumination region is imaged based on the pulse outputs added by the binary counter, and activates the identified SPADs that form the light-detection region (see the row and column selection circuitry as shown in figure 11 and 12 in combination with the counting as disclosed in paragraph 80).


Regarding claim 8, Pacala teaches the photodetector according to Claim 1, wherein the light detection portion includes a plurality of light-detection regions, the light-detection region
to be applied being selectable situationally (see figures 11 and 12 note the pixel array includes individual pixels that can be activated individually and are arranged in detectable rows or columns, also note figures 13a and 13b where a specific grouping of pixels can be activated also see figure 2a-2d note the selectable portion of the array is based situationally on the activated emitters).
Regarding claim 9, Pacala teaches the photodetector according to Claim 1, wherein the photodetector includes a plurality of light detection portions (see figures 2a-2d note the plurality of pixels are arranged in light detecting portions 214).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011567) in view of Doemens (20020003617).
Pacala teaches the photodetector according to claim 1.
Pacala fails to teach, but Doemens teach a storage unit, storing the light-detection region beforehand (Doemens: Paragraph 0010 shows that different receiving elements may be selected, indicating that different light detection region may be selected. Although Doemens does not specifically teach a storage unit for storing light-detection region beforehand, the fact that the spatially revolving range-finding system was able to select different light detection region indicates that it had a storage unit for storing the light-detection region)
It would have been obvious to one of ordinary skill in the art to add a storage unit from Doemens to Pacala so that the light-detection region is saved. One of ordinary skill in the art would have been motivated to add a storage unit, storing the light-detection region beforehand so that only the pixels that expect light needs to be activated, which would save energy.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011567).
Regarding claim 3, Pacala teaches the photodetector according to Claim 1.
Pacala does not specifically teach that the light-detection region includes no defective portions, but it would have been obvious to one of ordinary y skill in the art before the effective filing date of the claimed invention to get rid of defective portions in the light-detection region. One of ordinary skill in the art would have been motivated to adjust the light-detection region so that it includes no defective portions since the benefits of having nor defective part in a photodetector is well-known.
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011567) in view of Yan (CN 104777486 A).
Regarding claim 10, Pacala teaches a flight time measurement device (Pacala: Fig. 1: the one-dimensional optical system 100), comprising at least:

A pulse emitter (Pacala: Set of illumination sources 110 shown in Fig. 1);
The photodetector according to claim 1. 
Pacala fails to teach, but Yang teaches e apolarizing beam splitter (Yang: Fig. 3: Polarizing beam splitter 3); 
an imaging optical element (Yang: Fig. 3: Collimating lens 7); wherein 
 the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object (Yang: Fig. 3 shows that the beam from the laser 1 goes through the polarizing beam splitter before going through the collimating lens 7), wherein 
 reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector (Yang: Fig. 3: The beam returning from the object 6 goes through the collimating lens 7 before going through the polarizing beam splitter 3. Then, after the beam goes through the polarizing beam splitter 3, the beam is focused towards the receiving end photoelectric component 5) and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element (Yang: Fig. 3 shows that the laser 1 and the receiving end photoelectric component 5 are placed on a side of the collimating lens, and the beams from the laser 1 and the beams towards the receiving end photoelectric component 5 go through the collimating lens 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving end photoelectric component 5 from Yang with the photodetector taught by Pacala and replace the Laser 1 from Yang with the set of illumination sources 110 from Pacala. One of ordinary skill in the art would have been motivated to modify a flight time measurement device so that 
 a polarizing beam splitter so that the emitted beam and the returning beam may be distinguished, which would allow the two components to share the same optical axis, making the device more compact; 
an imaging optical element so that the beam may be focused towards the desired fov; wherein 
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object so that the imaging optical element is not limited a component that does not alter the polarization of the beam, wherein 
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector so that by going through the imaging optical element first, the returning beam may be shaped to be focused towards the photodetector, and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element so that both components may share the same optical axis, making the device more compact. 
Regarding claim 16, Pacala in view of Yang, teaches an optical radar, comprising: the flight time measurement device according to Claim 10 (Pacala: Paragraph 0016 describes that the one-dimensional optical system 100 collects distance).
Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011567) in view of Yan (CN 104777486 A) and Doemens (20020003617).
Regarding claim 13, Pacala teaches a flight time measurement device (Pacala: Fig. 1: the one-dimensional optical system 100), comprising at least:
a pulse emitter (Pacala: Set of illumination sources 110 shown in Fig. 1);
the photodetector according to claim 9.
the pulse emitter includes a plurality of light emitting portions (Pacala: Set of illumination sources 110 shown in Fig. 1)
reflected light from the object is imaged at one of the plurality of light detection portions of the photodetector (Pacala: Paragraph 0027 describes that from the emitted light, the corresponding pixel, which is part of the set of pixels 170, receives light).
Pacala fails to teach, but Yang teaches
a polarizing beam splitter (Yang: Fig. 3: Polarizing beam splitter 3);
an imaging optical element (Yang: Fig. 3: Collimating lens 7); wherein
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object (Yang: Fig. 3 shows that the beam from the laser 1 goes through the polarizing beam splitter before going through the collimating lens 7), wherein
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector (Yang: Fig. 3: The beam returning from the object 6 goes through the collimating lens 7 before going through the polarizing beam splitter 3. Then, after the beam goes through the

polarizing beam splitter 3, the beam is focused towards the receiving end photoelectric component 5) and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element (Yang: Fig. 3 shows that the laser 1 and the receiving end photoelectric component 5 are placed on a side of the collimating lens, and the beams from the laser 1 and the beams towards the receiving end photoelectric
component 5 go through the collimating lens 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving end photoelectric component 5 from Yang with the photodetector taught by Pacala and replace the Laser 1 from Yang with the set of illumination sources 110 from Pacala. One of ordinary skill in the art would have been motivated to modify a flight time measurement device so that
a polarizing beam splitter so that the emitted beam and the returning beam may be distinguished, which would allow the two components to share the same optical axis, making the device more compact;
an imaging optical element so that the beam may be focused towards the desired fov; wherein
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object so that the imaging optical element is not limited a component that does not alter the polarization of the beam, wherein

reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector so that by going through the imaging optical element first, the returning beam may be shaped to be focused towards the photodetector, and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element so that both components may share the same optical axis, making the device more compact.
Pacala, in view of Yang, fails to teach, but Doemens teach
that the plurality of light emitting portions and the plurality of light detection portions correspond in a one-on-one manner (Doemens: Paragraph 0008 shows that each light source can corres pond to a group of receiving elements, which then suggests that each light source can correspond to a one-dimensional set of pixels ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regroup the illumination source and the pixel pairs from Doemens so that each illumination source corresponds to a line of pixels as suggested by Doemens, which was indicated as a light detection portion in the rejection for claim 1 and 9. One of ordinary skill in the art would have been motivated to modify the flight time measurement device so that the plurality of light emitting portions and the plurality of light detection portions correspond in a one-on-one manner so that not all light detection portions need to be activated, which would save energy.

Regarding claim 19, Pacala in view of Yang, teaches an optical radar, comprising: the flight time measurement device according to Claim 13 (Pacala: Paragraph 0016 describes that the one-dimensional optical system 100 collects distance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645